FILED
                          ***
                                NOT FOR PUBLICATION                           SEP 19 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10248

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00506-SRB-4

  v.
                                                 MEMORANDUM*
ABRAHAM FLORES-ANGELES,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                         Submitted September 10, 2012**
                               Las Vegas, Nevada

Before: ARNOLD, RAWLINSON, and BYBEE, Circuit Judges.

       Appellant Abraham Flores-Angeles (“Flores-Angeles”) appeals his

conviction and sentence for violations of 18 U.S.C. § 1203 (Hostage Taking and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Morris S. Arnold, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.
Conspiracy to Commit Hostage Taking), 18 U.S.C. § 924(c)(1)(A) (Possessing,

Using, and Carrying a Firearm During and in Relation to a Crime of Violence), and

8 U.S.C. § 1324(a)(1)(A)(iii) (Harboring Illegal Aliens). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Flores-Angeles argues that the district court abused its discretion by (1)

excluding I-213 immigration forms from evidence, and failing to allow Flores-

Angeles to use these forms to cross-examine witnesses; and (2) imposing on

Flores-Angeles a sentence of 132 months imprisonment.

      A district court abuses its discretion “when it makes an error of law, [when

it] rests its decision on clearly erroneous findings of fact, or when we are left with

a definite and firm conviction that the district court committed a clear error of

judgment.” United States v. Hinkson, 585 F.3d 1247, 1283 (9th Cir. 2009)

(internal quotation marks omitted). Even applying this normal abuse of discretion

standard rather than the plain error standard advocated by the Appellee, the district

court did not abuse its discretion in excluding the immigration forms from

evidence. Defense counsel’s explanation of the forms’ relevance, even assuming it

was offered in a timely manner, does not convince us that the district court erred.

      The district court also did not abuse its discretion in sentencing Flores-

Angeles to 132 months in prison. See United States v. Ressam, 679 F.3d 1069,


                                           2
1089 (9th Cir. 2012) (en banc) (explaining that a sentence is reasonable if “the

record as a whole reflects rational and meaningful consideration of the factors

enumerated in 18 U.S.C. § 3553(a)”) (internal quotation marks omitted).

      AFFIRMED.




                                          3